Citation Nr: 0614797	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDING OF FACT

MS was first manifest in 1979, approximately 10 years after 
the veteran's separation from service.  


CONCLUSION OF LAW

MS was not incurred in or aggravated by service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2002 and July 2004 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His private treatment records through March 1987 have been 
obtained, and he has submitted an opinion from his private 
physician.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Moreover, pursuant to a July 2004 
remand by the Board, the RO requested that the veteran submit 
treatment records from the noted private physician beginning 
in 1974, or return a signed authorization form so the RO 
could request the records from the physician.  However, the 
veteran did not provide the requested records or a signed 
authorization form so the RO could obtain them for him.  In 
fact, no response at all has been received from him.  
Accordingly, the Board finds that the duty to assist has been 
met.



The Board also has considered the Court's holding in 
Pelegrini II that content-complying VCAA notice, to the 
extent possible, must be provided before any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in July 2002 - so not until after 
sending the veteran a VCAA letter in March 2002.  Further, 
the RO again considered the claim in September 2005, after 
providing him additional VCAA notice, as well as an 
opportunity to submit pertinent medical evidence from his 
private physician to support that physician's earlier 
opinion.  Consequently, the Board finds there has been no 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
Although he was not provided notice of what type of 
information and evidence was needed to substantiate an 
increased rating or the type of evidence necessary to 
establish an effective date if service connection were 
granted, the Board's denial of service connection herein 
renders the rating and effective date issues moot.  
Accordingly, the Board finds that any error in failing to 
provide notice as to those downstream issues is not 
prejudicial, so as to permit proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and MS 
becomes manifest to a degree of 10 percent within 7 years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records (SMRs) are completely 
devoid of any indication of complaints, clinical findings, or 
diagnosis indicative of MS.  

The veteran has submitted records of a private 
hospitalization in August 1979, at which time he was 
evaluated for symptoms of facial numbness, tinnitus, and some 
difficulty with balance.  He denied any difficulty using his 
extremities, double vision, or blurred vision.  The examiner 
observed there was hardly any nystagmus present.  No weakness 
of any of the facial muscles was recorded and there was no 
evidence of any upper extremity ataxia.  The examiner did, 
however, note mild gait ataxia.  The final diagnosis listed 
on the summary of that hospitalization was right brain stem 
infarction with complete recovery.  The report of a follow-up 
visit in September 1979 notes the veteran's concern regarding 
intermittent tingling in his left foot and left hand, as well 
as twitching of his right lower eyelid.  The examiner 
indicated that objective clinical evaluation was essentially 
normal and stated he doubted any progressive brainstem 
lesion.  He did note, nonetheless, that the possibility of MS 
was discussed with the veteran.

The only other medical records that are apparently available 
consist of the report of a physical examination and the 
summary of a private hospitalization in February and March 
1987.  The examiner at that time indicated the veteran had 
been diagnosed with MS in 1985, at which time he had 
presented with right hemiparesis that resolved, enabling him 
to play golf and basketball frequently.  In January 1987, he 
noticed numbness and decreased strength in his left leg 
and foot, as well as a very mild left facial weakness.  
Following treatment with Prednisone, his symptoms improved 
somewhat.  He was hospitalized in February 1987 for more 
aggressive treatment.  The examiner seemed to indicate the 
symptomatology first noted in 1979 comprised the veteran's 
initial symptoms of MS.  Following further treatment and 
evaluation, the veteran was discharged in March 1987 with a 
final diagnosis of MS with acute exacerbation.  

As already alluded to, in February 2002, the veteran 
submitted a statement from a private physician who indicated 
the veteran

has been a patient of mine for many 
years.  He has been having progressive 
symptoms of [MS] with the onset around 
1974.  He has persisted with 
determination to function in his 
profession with more and more difficulty.  

He has a history of military service - 
Vietnam where he was exposed to Agent 
Orange which possibly was a factor in 
contributing to his condition.

Pursuant to the Board's remand of the case in July 2004, the 
veteran was notified of the need for records from this 
physician documenting his treatment since 1974 to support his 
opinion as to the date of onset of the veteran's MS.  
But as mentioned, no records have been submitted and no 
response whatsoever has been received from the veteran 
concerning this.  The Board would point out that the duty to 
assist is not always a one-way street.  If he wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches....  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

Here, reports compiled at the time of the veteran's 
hospitalization in 1979 and 1987 clearly indicate the 
diagnosis of MS was first established in 1985, although his 
earlier symptoms in 1979 may have been the initial (i.e., 
prodromal) manifestations of the disease.  But even so, those 
records do not note any neurological or other manifestations 
that even might have been attributable to MS prior to 1979.  
If the veteran had been treated for symptoms of MS since 
1974, that fact would surely have been reported by the 
veteran - or even by his private physician - at the time of 
the 1979 and 1987 hospitalizations.  Yet, there is no record 
of any manifestations of MS prior to 1979 until the private 
physician's statement in 2002.  Moreover, although the 
veteran was advised of the necessity for treatment records 
from 1974 to support the physician's statement, no records 
have been submitted in response to this request.  

Consequently, because the veteran's private physician's 2002 
statement to the effect that he had treated the veteran for 
MS since "around 1974" is not supported by any clinical 
evidence or other rationale, and since that statement appears 
to be contradicted by other medical evidence of record, the 
Board accords the physician's 2002 opinion no probative value 
to establish the date of onset of the MS in 1974, within the 
seven-year presumptive period after the veteran's separation 
from military service.  Black v. Brown, 5 Vet. App. 177, 180 
(1995); Kightly v. Brown, 6 Vet. App. 200 (1994); and 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Because the medical evidence does not show the veteran's MS 
was present during service, service connection on the basis 
of direct service incurrence is not established.  38 U.S.C.A. 
§ 1110.  And since, also, the credible medical evidence does 
not show that his MS was manifest within seven years after 
his separation from service, service incurrence also cannot 
be presumed for the MS either.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board also realizes the private physician's statement in 
2002 suggest the veteran was exposed to Agent Orange during 
service in Vietnam and that that exposure "possibly was a 
factor in contributing to his MS."  But the available 
service records do not verify the veteran served in Vietnam 
during the Vietnam War, so there is no presumption of 
exposure to an herbicide agent (e.g., Agent Orange), 
38 C.F.R. § 3.307(a)(6)(iii).  But even aside from this, 
MS is not among the diseases for which service connection may 
be presumed due to herbicide exposure.  38 C.F.R. § 3.309(e).  
Moreover, to the extent the statement attempts to directly 
link the veteran's MS to his alleged herbicide exposure 
in Vietnam, again, there is no proof of service in Vietnam 
(i.e., no proof of the supposed precipitating event).  And 
the statement is simply too speculative to provide competent 
evidence of a direct link between any such exposure, even 
were the Board to assumed for the sake of argument it 
occurred, and the MS that was first manifest many years later 
- particularly since statement is not supported by any 
clinical evidence or rationale.  Bloom v. West, 12 Vet. App. 
185 (1999); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  Accordingly, the Board finds there is no competent 
evidence linking the veteran's MS to his alleged herbicide 
exposure during service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case it is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Here, for the reasons and 
bases stated, the Board finds that the preponderance of the 
evidence is against the veteran's claim, so the provisions of 
§ 5107(b) and § 3.102 are not applicable and his claim for 
service connection for MS must be denied.


ORDER

Service connection for MS is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


